MEMORANDUM OPINION
                               Nos. 04-10-00925-CR & 04-10-00926-CR

                                          Takeshia HARRIS,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2009-CR-6197 & 2009-CR-6198A
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 9, 2011

DISMISSED

           The trial court certifications in these appeals state these cases are “plea-bargain case[s],

and the defendant has no right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant

has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d).
                                                                    04-10-00925-CR & 04-10-00926-CR


       Appellant’s counsel has filed notices with this court stating counsel has reviewed the

record in each case and “can find no right of appeal for Appellant.” We construe these notices as

indications that appellant will not seek to file amended trial court certifications showing that she

has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d
174, 177 (Tex. App.—San Antonio 2003, order). In light of the records presented, we agree with

appellant’s counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly,

these appeals are dismissed.

                                                                     PER CURIAM

DO NOT PUBLISH




                                                -2-